Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/02/2021.
3.	Claims 1-10 and 19-20 are currently pending in this Office action.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0316588 (hereinafter Giera) in view of U.S. 2002/0170782 (hereinafter Millikan), and further in view of U.S. 2015/0245288 (hereinafter Park). 




receiving, in real time, from a plurality of agents, data collected on a plurality of terminals; selectively aggregating a portion of the data into aggregated data ([0050 and 0061]; receiving real time or hourly information regarding the fuel pump; collecting and aggregating the received fuel pump information);
translating the aggregated data into a target data format ([0052]; providing the aggregated fuel pump information to a user device, and the web host may configure the data sent to the user device in a user friendly format prior to the transmission); and
determining a time to provide the aggregated data in the targeted data format to a resource based on an evaluated condition ([0052-0053]; the aggregated data related to the user device <the user device may be associated with a particular location, like a store or a gas station>, and the web host may update the user device with the relevant data on a periodic basis <every minute, hour or day> by sending the data to the user device).  Giera further discloses a system comprising at least one processor and a data integrator (figs. 1-2).
While Giera discloses the feature of utilizing a plurality of terminals as shown above, the reference does not explicitly disclose the features of receiving data comprising at least modes of operation for terminals, states of the terminals, failures of the terminals, and statuses of the terminals, wherein the agents collecting the data from the terminals and at least the data associated with the failures being obtained by the corresponding agents of the corresponding terminals.  However, Millikan discloses a system for self-checkout comprising a plurality of stations for self-assisted purchasing wherein each self-checkout station including at least one supervisor terminal and a plurality of self-checkout stations (abstract). Millikan further discloses the features of utilizing the kiosk that is operative to use various software architectures or 
The Giera and the Millikan references do not explicitly disclose the features of wherein receiving further includes registering with Operating Systems (OSs) of the corresponding terminals to receive event information and including the event information in the data, and wherein receiving further includes receiving heartbeats from the corresponding terminals.  However, Park discloses the features of receiving/transmitting data through a network and utilizing data (i.e., background applications, emails, weather, calendar, etc.) ([0004]).  In addition, Park discloses the features of utilizing health care application which comprises a heart rate measuring function, and receiving event data from the devices (i.e., an electronic signature receiving device, a projector, various measuring instruments, etc.) ([0032-0033 and 0043]].  Park also discloses the features of storing an operating system (OS) for booting electronic device; and registering events for detecting statuses of second applications ([0086]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Park in the system of Giera and Millikan in view of the desire to enhance the self-checkout terminal process by receiving a specific type of data resulting in improving the efficiency of providing the processed data.  


a point-of-sale terminal, like the self-service fuel pumps). 

Regarding claim 3, Giera in view of Millikan and Park disclose the method wherein receiving further includes receiving the data as a plurality of data associated with transactions processing on the POS terminals and the POS terminals, wherein the plurality of data includes events data, metrics data, health data, and sales data (Giera:[0030 and 0048]; fuel pump information from a fuel pump(s)) and (Park: [0043]; health data).  Although these references do not explicitly disclose the use of intervention data, the specific type of data utilized for processing would have been obvious to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Regarding claim 20, Giera in view of Millikan and Park disclose the system wherein the transaction terminals include one or more combinations of: a digital sign, a Self-Service Terminal (SST), a mobile device, and a Point-Of-Sale (POS) terminal (Giera: [0030]).

7.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Giera in view of Millikan and Park, and further in view of U.S. 2014/0122412 (hereinafter Bandekar). 



Regarding claim 5, Giera in view of Millikan, Park and Bandekar disclose the method wherein selectively aggregating further includes mapping from the schema one of the data types to an aggregation algorithm and providing the data from the plurality of data associated with the 

Regarding claim 6, Giera in view of Millikan, Park and Bandekar disclose the method wherein mapping configuring further includes receiving the aggregated data as output from the aggregation algorithm (Giera: [0051]). 

Regarding claim 7, Giera in view of Millikan, Park and Bandekar disclose the method wherein translating further includes identifying the targeted data format from the schema (Giera: [0052]) and (Bandekar: [0003 and 0008]; a desired format).  However, the limitations of claim 7 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 8, Giera in view of Millikan and Park disclose the method wherein translating further includes identifying the targeted data format (Giera: [0052]).  The references do not explicitly disclose the feature of identifying the data format based on a resource identifier for the resource included in a schema.  However, such feature is well known in the art as disclosed by Bandekar ([0004 and 0008-0009]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bandekar in the system of Gier, Millikan, and Park in view of the desire to enhance data processing system by utilizing the schema information resulting in improving the efficiency of the data maintaining system.  



Regarding claim 10, Giera in view of Millikan and Park do not explicitly disclose the method wherein determining further includes identifying the resource as a collection of different resources and providing the aggregated data to each of the different resources in the collection (Bandekar: [0029 and 0036]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bandekar in the system of Giera, Millikan, and Park in view of the desire to enhance data processing system by utilizing the schema information resulting in improving the efficiency of the data maintaining system.  

Response to Arguments
7.	Regarding independent claims 1 and 19, applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161